DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 of U.S. Patent No. 11130364. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims 1-5, 7, 9-12 are merely different combinations and permutations of the limitations of the claims of '364.
Claims 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 5-6 of copending Application No. 17487638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims 13-18 are merely different combinations and permutations of the limitations of the claims of '638,
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, the “such as” will be interpreted to be not limiting with only a thermoplastic material being needed.  Correction is required.
Claims 10 and 11 each recite the limitation "said carrier paper" in line 1.  There is insufficient antecedent basis for this limitation in the claims.  For the purposes of examination, it will be interpreted as if it read “said carrier layer” instead, since that is the closest term, but applicant should confirm they have support for such a limitation.  Correction is required.
Claim 12 depends upon claim 11 and thus incorporates its indefiniteness.
Claim 13 requires that “retaining product quality” after 50 hot washes and dryer cycles after being transferred to a garment.  The testing standard is not well defined (e.g. a 5 second wash and dry to wet and air dry is very different from a 60 minute cycle with sand in the drum.  The garment that is used would matter, etc) and the quality that is present at the end is a subjective quality standard.  They are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the prior art heat transfers will be interpreted to be sufficiently good quality after at least 50 washes to read upon this.  Correction is required.
Claim 18 is unclear if it is requiring that the garment be stretched to a level of somewhere between 2 and 75% before having defects appear, or if it is requiring stretching the garment all the way from 2% up to a 75% elongation without having substantial defects appear.  Additionally, The term “substantially” in claim 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the prior art heat transfers will be interpreted to not be producing such substantial effects when stretched by 2%.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over af Strom (US 20090176039) in view of Tanrikulu (US 20150122410).
Claim 1: Af Stom teaches a process for printed heat activated (iron-on and using hot melt adhesives) transfers (abstract) for application to soft goods, such as T-Shirts [0095].  The process comprises, as shown in figures 1-3, providing a liner 4 with an adhesive layer 3 on it [0069-0070]. The adhesive can be a hot melt adhesive [0006].  Onto one side of the hot melt adhesive layer, an image layer 5 is printed [0073].  The printed hot melt adhesive film is transferred to a carrier layer 6 by placing it against the print side and removing the liner [0074-0075].  Af Strom further teaches that (prior to transferring the image to the desired final substrate) the image portions of the transfer will be cut out (cutting around image portions of transfer) and then separated, which is cutting through and removing the hot melt adhesive layer from the carrier layer (either with or without some portion of the material of the carrier layer) by this separation leaving only material in the printed areas [0012].  It exemplifies cutting the image areas out with a die cutter [0097], but does not specifically teach using laser cutting to perform this step.
Tanrikulu is also directed towards heat transfer processes for applying images (labels) to soft goods (e.g. garments)[0002-0003].  It also teaches cutting out the image portion of the transfer laminate, but further teaches that the cutting can be done not only with a die cutter, but also with a laser cutter [0025].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to cut the hot melt adhesive material around the unprinted areas by using a laser cutting process instead of a die cutting process because it was taught to be a known alternative for that purpose and doing so would produce no more than predictable results (claim 1).
Claim 2: the adhesive layer 3 is on a carrier layer (liner) 4 [0069], and the adhesive layer can be a hot melt adhesive [0006].
Claims 7-8: Af Strom teaches coating the hot melt adhesive film with a primer (ink receptive) layer 1 to improve printability, which will also act as an adhesion promoter layer for the print, since it will adhere better [0069].
Claim 9: Af Strom teaches coating the printed film with a protective coating layer to improve washability [0078].
Claims 10-12: Af Strom teaches that the carrier layer 6 has a removable adhesive (transfer) layer in contact with the image [0074] and further teaches that release films where a carrier layer has a release layer in contact with the image can be made from paper or plastic (polymer) [0026].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the carrier layer 6 from either a paper or polymer substrate coated in a transfer layer because it was taught to be a known useful material for the carrier layers used for transfer layers in this art and doing so would produce no more than predictable results (claims 9-11).
Claim 13: see the discussion for claim 1,  af Strom further teaches that its transfers will be useful for machine washable and heat pressed garments [073,0077].  As discussed in the 112 rejection above, this heat transfer is interpreted to read upon the specifically required quality.
Claims 17-18: see the discussion for claim 1, af Strom further teaches making the heat transfer elastic, so it can be stretched and elongated [0043].  The greater it can be elastically stretched, the more durable the transfer will be (since it wont be damaged by stretching).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 2%” or somewhere between “2-75%” elastic elongation without damage (as stated in the 112 rejection above) through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Claims 3-5, 7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over af Strom (US 20090176039) in view of Tanrikulu (US 20150122410), further in view of Williams (US 20070172610).
Claim 3: Af Strom teaches using a hot melt adhesive that is based on a rubber (polymer)[0006].  As discussed in the 112 2nd rejection above, the “such as” listed polymers are interpreted to be exemplary and are not limiting to the claim.  However, Af Strom does not specifically teach using an adhesive that is specifically a thermoplastic.
Williams is also directed towards heat activated transfers with an adhesive layer (abstract).  It specifically teaches that the adhesive layer [0033-0034] can include elastomeric (rubber) emulsion and polyurethane dispersion as an adhesion enhancer [0056-0060] and teaches that both are generally thermoplastic materials [0064].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have a thermoplastic adhesion layer because it was taught to be generally the case to have the layer as thermoplastic, and so doing so would have been obvious and produce no more than predictable results (claim 3).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include an adhesion promoter in the adhesive to improve is adhesion which is a measure of the quality of the print because Williams teaches it was known to be beneficial to include such materials for that purpose and doing so would produce no more than predictable results (claim 7).
Af Strom teaches that opacity in the laminate is desired (white instead of transparent) [0088], but it does not specifically teach including pigments to the adhesion film to improve its opacity.  However, Williams teaches that pigments can be added to the adhesive film to produce the desired tint or color [0061] and further teaches using TiO2 as the (white) pigment to be included in the layers to improve the opacity of the layer [0086-0087] in order to improve the contrast, and so the appearance and readability of the printed layer [0080].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include TiO2 as a component to improve the opacity of the adhesive film in order to produce the taught benefits of improved contrast, appearance, and readability that is taught to result from including it, and doing so would produce no more than predictable results (claims 4 and 5).
Claims 14-16: Af Strom does not specifically teach making the hot melt adhesive film from 2 layers.  However, Williams teaches making the hot melt adhesive structure from a multilayered construction, with a first layer (web layer) a second layer (adhesion layer) (abstract).  The first layer is an image receiving layer [0002] and is of a higher melting point material (thermoplastic, such as a polyolefin)[0030], while the second layer is of a lower melting point material in order to act as an adhesive layer so that it melts when the web layer does not, so it has a lower melting point and softening points, with exemplified temperatures below 110oC, such as a softening point of 100oC.  It teaches the softening point is a metric for the quality of the layers  [0034-0050].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such a two layer construction as taught by Williams as the hot melt adhesive structure of af Strom, having a adhesive layer with a lower melt point below 110oC and a image receiving web layer with a softening temperature that is higher, since it was known to the art to do so and would produce no more than predictable results (claims 14 and 16).
Regarding the softening point temperature of the first layer being above 110oC, that is the direction indicated by Williams (higher temperatures).  It teaches polyolefins melt at narrow temperature ranges (softening point near melting point) between 70-190oC [0046-0047] and since the melting and softening points are measures of the quality of the layer they are result effective variables for quality.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of softening point for the first layer of “greater than 110oC” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 15).
Claim 6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over af af Strom (US 20090176039) in view of Tanrikulu (US 20150122410), further in view of Williams (US 20070172610) further in view of Principe (US 20090105071)
Williams teaches adding different pigments to the opacity layer, but does not exemplify using carbon black.
Principe is also directed towards thermal transfer sheets (abstract) and it further teaches adding carbon black as a pigment to change their color to black [0181-184].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use carbon black as a pigment for the layer to color it as taught by Williams, since it known and conventional to the art as taught by Principe as a pigment to color doing so would produce no more than predictable results.
Claim 19 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over af Strom (US 20090176039) in view of Tanrikulu (US 20150122410), in view of Inamura (US 5264279) in view of Cross (US 20010025687),.
See the previous discussion of these claim 1.  Af Strom teaches coating the printed film with a protective coating layer to improve washability [0078]. Af Strom does not specifically teach performing a the operations with the sheets being held in rolls.
Inamura is also directed towards thermal transfer sheets with printed images (which it teaches printing from a computer, which is digital imaging), it teaches it is conventional to hold the sheets in roll form (col 1, lines 5-36).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to create the images of af Strom by a digital printing process of a graphic image and furthermore to hold the sheets in roll form, since these were both known and conventional to the art and doing so would produce no more than predictable results.
Af Strom does not specifically teach performing a “kiss-cutting” operation followed by a weeding operation to remove the hot melt adhesive film from the carrier layer.
Cross is also directed towards creating printed heat activated transfers (abstract) for a variety of surfaces, including soft surfaces, such as shirts [0006].  It also teaches cutting the hot melt adhesive film to outline the printed graphic from the non-desired areas [0038], however, it further teaches doing so by kiss-cutting through the hot melt adhesive film while not cutting through the carrier film and then weeding the undesired areas of hot melt adhesive (removing these unprinted areas from the carrier layer) to leave the desired printed profile of the printed transfer [0047-0048].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further kiss-cut and weed the non-printed areas of the transfer on the carrier film as taught by Cross in the laser cutting process of af Strom in view of Tankrikulu since it was a more specific way known to be effective to perform the required cutting and separation of the unprinted areas of af Strom in view of Tankrikulu and doing so would produce no more than predictable results.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712